Title: John Adams to Abigail Adams, 15 May 1776
From: Adams, John
To: Adams, Abigail


     
      
       May 15. 1776
      
     
     Mr. Church setts off, tomorrow Morning. I have sent this Morning by Mr. William Winthrop, about half a dozen Letters containing Papers &c. Have nothing new to write.
     We have been very busily engaged for 4 or 5 days in procuring Assistance for Boston. Congress has at last voted three Additional Battallions for Boston and that the five old ones be filled up, and We shall send you a Major General and a Brigadier General—Gates and Mifflin I hope but cant promise.
     
     With much Pleasure I learn that, the People of Town and Country as well as the Troops are at length aroused and active to fortify Boston Harbour. I hope they will learn to make and use Fire ships and Fire Rafts.
    